FILED
                            NOT FOR PUBLICATION                             JAN 15 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30003

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00002-RRB-1

  v.
                                                 MEMORANDUM *
JERRY LEE DONOVAN,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                            Submitted January 13, 2010 **
                                Seattle, Washington

Before: KLEINFELD and TALLMAN, Circuit Judges, and SETTLE,*** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
      The parties are familiar with the facts and arguments in the case so we do

not repeat them here. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      Donovan bases his evidentiary argument primarily on Alaska forfeiture law

and principles of state sovereignty. However, “evidence seized in compliance with

federal law is admissible without regard to state law.” United States v. Chavez-

Vernaza, 844 F.2d 1368, 1374 (9th Cir. 1988) (citation omitted). Cooperation and

evidence sharing between state and federal agencies does not violate principles of

state sovereignty.

      Regarding the motion to suppress Donovan’s inculpatory statements, the

district court’s factual finding after conducting an evidentiary hearing that

Donovan’s testimony was not credible and its ruling that he was not subject to a

two-step interrogation were not illogical, implausible, or without support in the

record. See United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en

banc) (citation omitted).

      Finally, we hold that Donovan’s waiver of his Miranda rights was knowing,

intelligent, and voluntary. See Miranda v. Arizona, 384 U.S. 436, 478–79 (1966).

Following proper Miranda warnings, Donovan acknowledged he understood the

warnings and then answered Sergeant Datta’s questions, while remaining relaxed


                                           2
and appearing coherent and rational. This is sufficient to constitute an implied

waiver as long as that waiver was knowing, intelligent, and voluntary. See United

States v. Rodriguez-Preciado, 399 F.3d 1118, 1127, amended on other grounds,

416 F.3d 939 (9th Cir. 2005) (citations omitted). The district court held that

“Donovan’s age, experience and background corroborate the court’s assessment

that he had the capacity to under[stand] the warnings given him and to exercise

those rights decidedly.” In light of the record, the district court’s finding that

Donovan understood his rights is not illogical, implausible, or unsupported. See

Hinkson, 585 F.3d at 1262. The record likewise demonstrates, by a preponderance

of the evidence, that Donovan’s waiver and subsequent statements were voluntary

and were not the product of government coercion. Colorado v. Connelly, 479 U.S.

157, 169–70 (1986) (citations omitted).

      AFFIRMED.




                                            3